DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on March 26, 2021 for the patent application 16/048,942 originally filed on July 30, 2018. Claims 1, 9, and 15 are amended. Claims 7, 14, and 20 are canceled. Claims 1-6, 8-13, and 15-19 remain pending. The first office action of July 24, 2020 and second office action of January 19, 2021 are fully incorporated by reference into this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the examiner.
Claims 1, 9, and 15 were amended to address minor informalities. Accordingly, the objections to the claims are withdrawn.

The amendments overcome the rejections previously set forth under 35 USC 103. However, new 35 USC 103 rejections are applied in this office action, as addressed below.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer-implemented method” (i.e. a process), claim 9 is directed to “a system” (i.e. a machine), and claim 15 is directed to “a computer-program product” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). 
However, the claims are drawn to an abstract idea of “searching content,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “determining a plurality of tutorials associated with a product, wherein each of the plurality of tutorials belongs to a class and includes a skill score associated with the class; filtering the plurality of tutorials based on a user profile to generate a candidate set of tutorials, wherein the user profile includes a skill level for the user for one or more classes and wherein filtering includes excluding tutorials having a skill score that exceeds the skill level of the user for the class of the tutorial; dynamically generating one or more flags representing the filtered tutorials in the candidate set of tutorials, wherein each of the one or more flags is generated by determining a respective icon for each of the one more tutorials, wherein the respective icon for each of the one more tutorials is based on the class of each tutorial and upon the user profile: and displaying at least one of the one or more flags.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “augmented reality (AR) viewer” is claimed, as this are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “searching content,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “augmented reality (AR) viewer” is claimed this is a generic, well-known, and conventional computing element. As evidence that this is a generic, well-known, and conventional computing element, Applicant’s specification discloses it in a manner that indicates that the additional elements are 
In addition, dependent claims 2-6, 8, 10-13, and 16-19 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-6, 8, 10-13, and 16-19 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1, 9, and 15. Therefore, claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6, 9, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jhawar et al. (hereinafter “Jhawar,” US 2018/0181810), in view of Putnam (US 2020/0009444), and in further view of George et al. (hereinafter “George,” US 2009/0150807).
Regarding claim 1, and substantially similar limitations in claims 9 and 15, Jhawar discloses a computer-implemented method comprising: 
determining a plurality of tutorials associated with a product visible through an augmented reality (AR) viewer in an AR system (Jhawar [0045], “The context determination engine (e.g. 210 of FIG. 2) can determine that multiple contexts exist within the view (e.g. display 122 of FIG. 1) of a wearable device, in this case a first context 310a and a second context 320a is presented. A first dashboard indicator 302a and a second dashboard indicator 304a are presented to a user via the user interface (e.g. 230 of FIG. 2) indicating that content is available for each of physical units A and B being viewed through the display as well as available for selection by a user.”)…; 
filtering the plurality of tutorials based on a user profile to generate a candidate set of tutorials (Jhawar [0032], “available applications, documentation, links, and the like, can be filtered or presented to a user based on a user profile, context, and/or viewing position of the wearable device, one or more commands received by the wearable device, and/or objects detected or recognized by the wearable device.”)…; 
dynamically generating one or more flags representing the filtered tutorials in the candidate set of tutorials (Jhawar Fig. 3A, showing first dashboard indicator 302a and second dashboard indicator 304a, representing one or more tutorials in the candidate set of tutorials)…; and
displaying at least one of the one or more flags to via the AR viewer (Jhawar Fig. 3A and [0045], “The context determination engine (e.g. 210 of FIG. 2) can determine that multiple contexts exist within the view (e.g. display 122 of FIG. 1) of a wearable device, in this case a first context 310a and a second context 320a is presented. A first dashboard indicator 302a and a second dashboard indicator 304a are presented to a user via the user interface (e.g. 230 of FIG. 2) indicating that content is available for each of physical units A and B being viewed through the display as well as available for selection by a user.”, dashboard indicators 302a and 304a are determined icons representing tags/flags for each content/tutorial).
Jhawar does not explicitly teach wherein each of the plurality of tutorials belongs to a class and includes a skill score associated with the class; and wherein the user profile includes a skill level for the user for one or more classes and wherein filtering includes excluding tutorials having a skill score that exceeds the skill level of the user for the class of the tutorial. 
However, Putnam discloses wherein each of the plurality of tutorials belongs to a class and includes a skill score associated with the class; and wherein the user profile includes a skill level for the user for one or more classes and wherein filtering includes excluding tutorials having a skill score that exceeds the skill level of the user for the class of the tutorial (Putnam [0228], “The GUI may also include one or more filters to help a user narrow down a selected listing of fitness classes to better match the user's preferences. The filter may be based on various attributes of the user and/or the fitness class including, but not limited to the exercise type, duration, skill level”; also Putnam [0230], “Fitness classes may also be recommended to the user. A listing of recommended fitness classes may be generated using a combination of the user's profile and their social network. For example, recommendations may be based on various attributes including, but not limited to the user's age, weight, height, gender, workout history, ratings, favorited classes, group membership, contact lists, skill level, workout performance”).
Putnam is analogous to Jhawar, as both are drawn to the art of content searching. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Jhawar, to include wherein each of the plurality of tutorials belongs to a class and includes a skill score associated with the class; and wherein the user profile includes a skill level for the user for one or more classes and wherein filtering includes excluding tutorials having a skill score that exceeds 
Jhawar does not explicitly teach wherein each of the one or more flags is generated by determining a respective icon for each of the one or more tutorials, wherein the respective icon for each of the one or more tutorials is based on the class of each tutorial and upon the user profile. 
However, George discloses wherein each of the one or more flags is generated by determining a respective icon for each of the one or more tutorials, wherein the respective icon for each of the one or more tutorials is based on the class of each tutorial and upon the user profile (George Abstract, “presenting a graphical user interface (GUI) that includes interface icons based on user context, includes, for a current user, determining a change in user context associated with the GUI… the step of determining is preferably automatically triggered by at least one factor from a group of factors, the group of factors including a) a creation date of a data item associated with the current user, b) a modification date of a data item associated with the current user, c) a last-accessed date of a data item associated with the current user, d) a type of a data item associated with the current user, e) a location of a data item associated with the current user, f) a category of a data item's content, the data item associated with the current user, g) a size of a data item, the data item associated with the current user, h) a source of a data item associated with the current user and i) a completeness of a data item associated with the current user,” the icon for the content (“the tutorial”) is determined based on “a class” of the content and the user profile).
George is analogous to Jhawar, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Jhawar, to include wherein each of the one or more flags is generated by determining a respective icon for each of the one or more tutorials, wherein the respective icon for each 
Regarding claim 6, and substantially similar limitations in claims 13 and 19, Jhawar in view of Putnam and George discloses filtering the candidate set of tutorials based on a space criterion to generate a final set of tutorials (Jhawar [0027], “the digital tags as previously described can be associated with a specific place and/or orientation to provide context for a user. Using determined contextual information, a wearable device can automatically present a set or subset of digital tags for a user to navigate content with. In this way, a digital tag can be associated to the content as well as a location and direction”, the contextual information of Jhawar is equivalent to the space criterion of the instant claims); 
wherein the dynamically generating the one or more flags representing the one or more tutorials in the candidate set of tutorials comprises dynamically generating a flag representing each tutorial in the final set of tutorials (Jhawar [0043], “after the wearable device 260 is initialized and loaded with one or more tagged pieces of content, the content retrieval engine 220 can present one or more pieces of relevant or suggested content based on the determined context via a user interface 230. In this way the content retrieval engine 220 can filter the content initially loaded onto the device.”, the tags of Jhawar is equivalent to the flags of the instant claims).

Claims 2, 3, 5, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jhawar in view of Putnam and George, and in further view of Cornelius et al. (hereinafter Cornelius), United States Patent Application Publication 2015/0074022.
Regarding claim 2, and substantially similar limitations in claims 10 and 16, Jhawar in view of Putnam and George does not explicitly teach that the filtering the plurality of tutorials based on the user profile comprises:  calculating a respective user relevance score for each tutorial in the plurality of tutorials, based on the user profile. 
However, Cornelius discloses that the filtering the plurality of tutorials based on the user profile comprises:  calculating a respective user relevance score for each tutorial in the plurality of tutorials, based on the user profile (Cornelius [0026], “Example media content sources can include… online educational content”, “media content recommendation service can score media content based on such factors as… a user rating (a particular user's judgment of the program inferred from how long the user listened to episodes of the program); a content rating (e.g. a measure of how closely the content and topic matches a user's interests)”).
Cornelius is analogous to Jhawar in view of Putnam and George, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Jhawar in view of Putnam and George, to include that the filtering the plurality of tutorials based on the user profile comprises:  calculating a respective user relevance score for each tutorial in the plurality of tutorials, based on the user profile, as taught by Cornelius, in order to reduce user effort in identifying potential content to access (Cornelius [0005]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 3, and substantially similar limitations in claims 11 and 17, Jhawar in view of Putnam and George does not explicitly teach wherein the filtering the plurality of tutorials based on the user profile further comprises: calculating a respective peer relevance score for each tutorial in the plurality of tutorials, based on one or more other user profiles deemed similar to the user profile. 
the media content recommendation service can score media content based on such factors as… a peer rating (e.g. a judgment of the media content by other users similar to the user).”).
Cornelius is analogous to Jhawar in view of Putnam and George, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Jhawar in view of Putnam and George, to include wherein the filtering the plurality of tutorials based on the user profile further comprises: calculating a respective peer relevance score for each tutorial in the plurality of tutorials, based on one or more other user profiles deemed similar to the user profile, as taught by Cornelius, in order to reduce user effort in identifying potential content to access (Cornelius [0005]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 5, and substantially similar limitations in claims 12 and 18, Jhawar in view of Putnam and George does not explicitly teach that the filtering the plurality of tutorials based on the user profile further comprises: including a first set of tutorials, selected from the plurality of tutorials , in a user list of tutorials based on the respective user relevance scores of the first set of tutorials; including a second set of tutorials, selected from the plurality of tutorials, in a peer list of tutorials based on the respective peer relevance scores of the second set of tutorials; calculating a respective final score for each tutorial in the first set of tutorials and for each tutorial in the second set of tutorials, wherein the final score of a tutorial is based on the respective user relevance score and the respective peer relevance score; and selecting the candidate set of tutorials from the first set of tutorials and the second set of tutorials, based on the respective final scores of the first set of tutorials and the second set of tutorials.
Example media content sources can include… online educational content”), in a user list of tutorials based on the respective user relevance scores of the first set of tutorials (Cornelius [0026], “media content recommendation service can score media content based on such factors as… a user rating (a particular user's judgment of the program inferred from how long the user listened to episodes of the program); a content rating (e.g. a measure of how closely the content and topic matches a user's interests)”); including a second set of tutorials, selected from the plurality of tutorials, in a peer list of tutorials based on the respective peer relevance scores of the second set of tutorials (Cornelius [0026], “the media content recommendation service can score media content based on such factors as… a peer rating (e.g. a judgment of the media content by other users similar to the user).”); calculating a respective final score for each tutorial in the first set of tutorials and for each tutorial in the second set of tutorials, wherein the final score of a tutorial is based on the respective user relevance score and the respective peer relevance score (Cornelius [0026], “The algorithm can evaluate media content with a formula that combines various factors as… a user rating… and/or a peer rating”); and selecting the candidate set of tutorials from the first set of tutorials and the second set of tutorials, based on the respective final scores of the first set of tutorials and the second set of tutorials (Cornelius [0026], “the sorted list can be received by a media player application”).
Cornelius is analogous to Jhawar in view of Putnam and George, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Jhawar in view of Putnam and George, to include that the filtering the plurality of tutorials based on the user profile further comprises: including a first set of tutorials, selected from the plurality of tutorials , in a user list of tutorials based on the respective user relevance scores of the first set of tutorials; including a second set of tutorials, selected from the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jhawar in view of Putnam, George, and Cornelius, and in further view of Klapuri et al. (hereinafter Klapuri), United States Patent 9,767,705.
Regarding claim 4, Jhawar in view of Putnam, George, and Cornelius does not explicitly teach wherein the calculating a respective peer relevance score for each tutorial in the plurality of tutorials, based on one or more other user profiles deemed similar to the user profile, comprises: identifying a set of other users deemed to have similar skills to a user of the user profile; and calculating the peer relevance score for each tutorial in the plurality of tutorials, based on the one or more user profiles of the set of other users deemed to have similar skills to the user. Cornelius teaches determining a peer relevance score based on similarity between the user and other users, but does not disclose how the similarity is judged (Cornelius [0026], “the media content recommendation service can score media content based on such factors as… a peer rating (e.g. a judgment of the media content by other users similar to the user).”). 

Klapuri is analogous to Jhawar in view of Putnam, George, and Cornelius, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Jhawar in view of Putnam, George, and Cornelius, to include wherein the calculating a respective peer relevance score for each tutorial in the plurality of tutorials, based on one or more other user profiles deemed similar to the user profile, comprises: identifying a set of other users deemed to have similar skills to a user of the user profile; and calculating the peer relevance score for each tutorial in the plurality of tutorials, based on the one or more user profiles of the set of other users deemed to have similar skills to the user, as taught by Klapuri, in order to link likeminded users and support learning via the system (Klapuri col. 16 lines 8-24). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jhawar in view of Putnam and George, in further view of Mildrew et al. (hereinafter Mildrew), United States Patent Application Publication 2018/0143756.
Regarding claim 8, Jhawar in view of Putnam and George does not explicitly teach that the dynamically generating the flag representing each tutorial in the final set of tutorials comprises 
However, Mildrew discloses that the dynamically generating the flag representing each tutorial in the final set of tutorials comprises determining a respective size of the flag for each tutorial, wherein the respective size of each flag is based on the user profile (Mildrew [0003], displaying tags in an augmented reality device; Mildrew [0105], “The size, shape and appearance of a tag icon can vary. In some embodiments, the size, shape and appearance of a tag icon for a tag can be tailored based on the preferences of the author or system that applies the tag,” the size of the tag icon can change based on the system or author preferences; also Mildrew [0108], “the entity can customize the particular tags and/or tag icons that are presented to end users based on a characteristic of the end user (e.g., a preference, a profile, a demographic characteristic, etc.), a characteristic of the client device (e.g., type and size of display), a viewing context (e.g., including location, time of day, time of year, mobility state, etc.), and the like,” the tags and/or tag icons can be presented based on end user profiles).
Mildrew is analogous to Jhawar in view of Putnam and George, as both are drawn to the art of graphical user interfaces. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Jhawar in view of Putnam and George, to include that the dynamically generating the flag representing each tutorial in the final set of tutorials comprises determining a respective size of the flag for each tutorial, wherein the respective size of each flag is based on the user profile, as taught by Mildrew, in order to further enhance the view (Mildrew [0026]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments
Claim Rejections Under 35 U.S.C. § 101 

The Examiner respectfully disagrees that the limitations of the claims do not tie up a judicial exception. Questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2019 PEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more… the latter pose no comparable risk of pre‐emption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible. In the present case, as previously explained above under the two‐part framework from Alice Corp. and Mayo, the Applicant’s claims are not providing a “practical application” and do not provide anything "significantly more.” The claims as amended are not broadly written to pre-empt, such that others can practice them. It is due to the generic nature of the limitations being claimed as a generic computer performing the claimed abstract idea that supports the notion of preemption. As such, the argument is not persuasive.

Claim Rejections Under 35 U.S.C. § 103
Applicants respectfully assert that the art of record fails to teach or disclose the newly introduced limitations in the amended independent claims.
Applicant’s arguments with respect to the prior rejection under 35 U.S.C. §103 have been considered but are moot, because Applicant’s amendments warrant a new ground of rejection under 35 U.S.C. §103. As such, the argument is not persuasive.

Conclusion
:
Fieldman (US 10,126,927) Collaborative, social online education and whiteboard techniques
Punia et al. (US 2019/0189020) Arrangements for delivery of a tailored educational experience
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SA/Examiner, Art Unit 3715                

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715